               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3036

vs.
                                                  TENTATIVE FINDINGS
ROBERT LEE WRIGHT,

                   Defendant.

      The Court has received the revised presentence investigation report in
this case. The defendant has objected to the presentence report (filing 96) and
moved for a downward variance (filing 94).


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
      (c)    impose upon the United States the burden of proof on all
             Guidelines enhancements;

      (d)    impose upon the defendant the burden of proof on all Guidelines
             mitigators;

      (e)    depart from the advisory Guidelines, if appropriate, using pre-
             Booker departure theory; and

      (f)    in cases where a departure using pre-Booker departure theory is
             not warranted, deviate or vary from the Guidelines when there is
             a principled reason justifying a sentence different than that called
             for by application of the advisory Guidelines, again without
             affording the Guidelines any particular or "substantial" weight.

2.    The defendant objects to the presentence report's articulation of the
      statutory sentencing range: the presentence report says that the
      statutory range for Count I is a minimum of 15 and maximum of 40
      years, but the defendant points out that the statutory maximum is
      actually 30 years. See filing 96. That's true: the defendant pleaded guilty
      to violating 18 U.S.C. § 2251(a) and (c), see filing 16 at 1, and the
      maximum sentence for that offense (because the defendant has no prior
      similar convictions) is 30 years, see § 2251(e). So the Court finds that the
      defendant's objection has merit.

      The defendant has also moved for a downward variance 1 based on his
      personal circumstances, the circumstances of the offense, and the §


1     In sentencing a defendant, the Court must first determine the advisory sentencing
range as recommended by the Guidelines. Next, the Court must decide if any applicable


                                        -2-
       3553(a) factors. Filing 94. The Court will resolve that motion at
       sentencing.

3.     Except to the extent, if any, that the Court has sustained an objection,
       granted a motion, or reserved an issue for later resolution in the
       preceding paragraph, the parties are notified that the Court's tentative
       findings are that the presentence report is correct in all respects.

4.     If any party wishes to challenge these tentative findings, that party
       shall, as soon as possible (but in any event no later than three (3)
       business days before sentencing) file with the Court and serve upon
       opposing counsel an objection challenging these tentative findings,
       supported by a brief as to the law and such evidentiary materials as are
       required, giving due regard to the local rules of practice governing the
       submission of evidentiary materials. If an evidentiary hearing is
       requested, such filings should include a statement describing why a
       hearing is necessary and how long such a hearing would take.


Guidelines provisions permit a traditional "departure" from the recommended sentencing
range. The term "departure" is a term of art under the Guidelines and refers only to non-
Guidelines sentences imposed under the framework set out in the Guidelines. The calculation
of the initial advisory Guidelines range, along with any applicable departures, results in a
final advisory Guidelines sentencing range. Then, in determining the actual sentence that
should be imposed, the Court must consider whether the factors in § 3553(a) justify a
"variance" outside the final advisory Guidelines sentencing range. As opposed to a
"departure," a "variance" refers to a non-Guidelines sentence based on the factors
enumerated in § 3553(a). United States v. Lozoya, 623 F.3d 624, 625-26 (8th Cir. 2010).

       Although captioned as a "Motion and Brief in Support of Downward Departure," the
defendant's motion requests a downward variance, see filing 94, and the Court will treat it
as such.


                                           -3-
5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 24th day of May, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
